To the House of Representatives:
The undersigned respectfully comply with the resolution this day adopted by your honorable body, requiring our opinions on the operation and effect of s. 1, c. 2 of the General Laws, which provides that when any petition to be presented to the legislature affects the interests of any person, certain notice may be given before the commencement of the session.
The supreme legislative power vested in the senate and house of representatives by the second article of the constitution, and the power of settling their own rules of proceedings, vested in the house by the twenty-second article, cannot be abridged by a general statute requiring notice of petitions. Without such a statute the house or senate can postpone a bill because an interested person has not had an opportunity to be heard, or to prepare for a hearing which is not his legal right, but which they may allow or desire for their information. The delay would be an exercise, and not a discontinuance, of their official discretion. If legislation not preceded by a short term of notice could be prohibited, an act prescribing a long term could practically abolish the right of petition reserved by the thirty-second article of the bill of rights. As the necessities of public safety require that the general law-making power should not be interrupted in its legal existence, it is continuously vested in successive agents, who have no more authority to extinguish it permanently or temporarily than to diminish or enlarge it. They are not empowered to suspend it by a general requirement of such notice as is necessary for the private right of trial, which is a constitutional object and element of judicial proceedings. When not controlled by an authorized obligation of a special legislative contract, statutes cannot be void for want of the notice without which judgments cannot be valid. The statute in question, legally construed upon the presumption that an unauthorized and void act is not intended, does not forbid the house or senate, or a committee of either body, to consider or act upon the merits of a petition without notice.
  C. DOE. W. H. H. ALLEN. I. W. SMITH. L. W. CLARK. I. N. BLODGETT. A. P. CARPENTER. G. A. BINGHAM.
 *Page 1